NOT F(_)R PUI_JLICATION

UNITED STATES DISTR[CT COURT
DISTRICT OF NEW JERSEY

 

JP MORGAN CHASE BANK, N.A.,

Plam“ff» civil Acrion No. 17-2797 (MAS) (LHG)

"' MEMORANDUM 0P1N10N

SCOTTSDALE INSURANCE COMPANY,

Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court upon the parties’ cross motions for summary judgment
(ECF Nos. 35, 36.) On July 12, 2018, Defendant Scottsdale Insurance Company (“Scottsdale”)
moved for summary judgment (ECF No. 35.) Plaintit`f JP Morgan Chase Bank, N.A. (“JPMC")
opposed (EéF No. 38), and Scottsdale replied (ECF No. 43). On July 13, 2018, JPMC moved for
summary judgment (ECF No. 36.) Scottsdale opposed (ECF No. 37), and JPMC replied (ECF
No. 42). The Court has carefully considered the parties’ submissions and decides the matter
without oral argument pursuant to Local Civil Rule 78.1. For the reasons set forth below,

Scottsdale’s motion is granted, and JPMC’s motion is denied.

l. Backgrount;ll

The instant matter arises from a dispute between JPMC and Scottsdale regarding whether

Scottsdale owed coverage to Rapid Abstract, LLC (“Rapid") for liabilities arising out of a lawsuit

 

' JPMC and Scottsdale each submitted the same stipulated statement of undisputed material facts.
(See Stipulation of Undisputed Material Facts (“Stip. SUMF") ECF Nos. 35-2, 36-3.) The Court’s

filed by JPMC against Rapid and other defendants in the Superior Court of New Jersey, Law
Division, Monmouth County and captioned JPMorgan Chase Bank, N.A. v. Haw!horne Capim[
Corp., et aI., Docket Number MON-L-4617-10 (the “Underlying Action”). (Stip. SUMF 1111 2,13.)
In the Underlying Action, JPMC sought to recover losses it suffered as a result of a criminal
enterprise in which Silvano Tropeano, Frederick Tropeano, John Kosta, and Krista Selig, through
Hawthorne Capital, diverted funds provided by JPMC instead of applying the funds to refinance
certain home mortgages (JPMC SUMF 1111 4, 5.) Rapid provided title services to I~[awthome
Capital through New Jersey Title Insurance Company (“NJ Title"). (JPMC SUMF 1| 3.) Lisa
Palermo is the President of Rapid. (JPMC SUMF 1| l.)

Scottsdale issued Policy No. EKS3024670 (the “Rapid Policy”) to Rapid and Rapid
Abstract Agency, LLC (“Rapid Agency”) and the coverage period was September 15, 2010 to
September 15, 2011. (Stip. SUMF 11 l;see Ex. A. at SCPOOOl, ECF No. 35-4 (“Rapid Policy”).)
The Insurance Clause in the Rapid Policy obligates Scottsdale to:

[P]ay the Loss which the lnsureds have become legally obligated to pay by reason

of a Claim first made against any Insureds during the Policy Period, or, if elected,

the Discovery Period, and reported to the Insurer pursuant to Section E.l. herein,

for a Wrongful Act taking place on or after the Retroactive Date and prior to the
end of the Policy Period.

(Rapid Policy at SCP0010 (emphasis in original).)'-’ The Rapid Policy defines “Insureds" to include

Rapid, Rapid Abstract, “all natural persons who were, now are, or shall become partners, ofticers,

 

recitation of facts primarily draws from these stipulated facts. JPMC submitted a separate
Statement of Undisputed Material Facts. (JPMC’s Statement of Undisputed Material Facts
(“JPMC SUMF”), ECF No. 36-6.) Scottsdale did not furnish a responsive statement of material
facts addressing the JPMC SUMF. (See Def.’s Opp’n Br., ECF No. 37.) Pursuant to Local Civil
Rule 56. l (a), the facts contained within the JPMC SL'MF are deemed undisputed for resolution of
the instant motions.

2 The Rapid Policy identities defined terms in bold and the Court adopts that formatting. For the
parties’ convenience, the Court uses the Bates Numbers of the documents submitted as exhibits to
the SUMF.

l\.)

directors, managers, member managers, or employees of the Company, . . . but only for
Professional Services which were rendered, or which should have been rendered, by or for [Rapid
or Rapid Agency,]” and certain independent contractors (Id.) A “Claim” is “a written demand
against the Insureds for monetary damages; or . . . a civil judicial, administrative, regulatory or
arbitration proceeding against the Insureds seeking monetary damages, commenced by the service
of a complaint or similar pleading, including any appeal therefrom.” (Ia’.) Subject to certain
identitied exclusions, a “Loss“ is “monetary damages, settlements and Costs, Chargcs and
Expenscs incurred by any of the lnsureds.” (Id. at SCPOOI l.) A “Wrongful Act” is “any actual
or alleged error, misstatement, misleading statement, omission or neglect or breach of duty by any
Insureds, which occurs solely in connection With the Insureds rendering of, or actual or alleged
failure to render, Prot`essional Services.” (Id.) Section E.l. (the “Notice Provision”) provides:
The Insureds shall, as a condition precedent to their rights to payment under this
Coverage Section only, give Insurer written notice of any Claim as Soon as

practicable, but in no event later than sixty (60) days after the expiration of the
Policy Period.

(Id. at SCP0013-14.)

On September 16, 2010, Chase filed the Underlying Action, and Palermo and Rapid were
served with the summons and complaint six-days later. (Stip. SUMF ‘[|‘[[ 2, 3.) The complaint
alleged the following causes of action against Palerrno, Rapid, and NJ Title: Fraud; Tortious
Interference with Contract, violations of N.J.S.A. 2C:4l-2 (“NJRICO”); Civil Conspiracy;
Liability based on Respondeat Superior; Negligent Misrepresentation; and Breach of Contract.
(.S'ee Ex. B, ECF No. 35-5.)

On January 20, 2011, Palermo sent an e-mail message to Rapid’s Insurance agent, [PA
Risk Management, requesting cancellation of the coverage for Rapid under the Rapid Policy.

(Stip. SUMF 11 4; Ex. D, ECF No. 35-7 (Stating “as of Friday please cancel my insurance with [PA

for Rapid Abstract, LLC only [for] the NJ side 1 will still be doing NY”).) Scottsdale issued
Endorsement No. 11 to the Rapid Policy cancelling Rapid’s coverage as of January 21, 2011.
(Stip. SUMF 11 5.) Enforcement No. ll amended Section C., the Exclusions section of the Rapid
Policy, so that it reads, “Insurer shall not be liable for Loss under this Coverage Section on
account of any Claim : . .. alleging, based upon, arising out of, attributable to, directly or
indirectly resulting from, in consequences of, or in any way involving Rapid Abstract, LLC.
(Rapid Policy at SCPOOI l, SCP0026.) The Rapid Policy was cancelled effective March 14, 201 1
at 12:01 a.m. (Id. at SCP0027.)

On May 4, 2011, Rapid and Palermo provided Scottsdale Written notice of, and sought
coverage for, the Underlying Action.3 (Stip. SUMF 11 7.) On May 26, 2011, Scottsdale denied
coverage to Rapid and Palermo for the Underlying Action. (Stip. SUMF 11 8.) In the
correspondence denying coverage (the “Denial Letter”), Scottsdale cited Endorsement No. 11, an
exclusion for claims involving fraud, and other provisions of the Rapid Policy. (See Ex. G, ECF
No. 35-10.)

On November 19, 2012, JPMC filed a Second Amended Complaint in the Underlying
Action asserting the following causes of action against Palermo, Rapid, and N} Title: Breach of
Contract; Fraud; Tortious Interference with Contract; violations of NJRICO; Civil Conspiracy;
Liability based on Respondeat Superior; and several counts of Negligence. (See Ex. l., ECF
No. 35-12.) On December 14, 2015, Rapid and JPMC settled the Underlying Action by executing

a settlement agreement (the “Settlement Agreement”'). (See Ex. J, ECF No. 36-3.) JPMC agreed

 

3 JPMC’s Statement of Undisputed Material Facts states, “Rapid asserts that it provided Scottsdale
with verbal notice of the claim in September 2010 proximate to the date it was served with the
Complaint.” (JPMC SUMF 11 9.) JPMC cites to Palermo’s deposition testimony in support of this
fact. (Id.)

to reduce its claim of damages from $3,000,000 to $1,600,000 and Rapid agreed to entry of a
Consent Final Judgment against it in the amount of $l ,600,000. (!d. at 2.) JPMC also agreed to
not “execute on the Consent Judgment as long as [Rapid] remains financially unable to satisfy a
significant part of the Consent Judgment.“ (Id. at 3.) Rapid agreed to assign to JPMC “any and
all claims [Rapid] now has or in the future may have against Scottsdale Insurance Company . . . ."
(ld.) On January 5, 2016, a consent judgment against Rapid for $1,600,000 was entered in the
Underlying Action. (Ex. K (“Consent Judgment”), ECF No. 35-13.)

On March 3, 2017, JPMC filed suit against Scottsdale in the Superior Court of New Jersey,
Law Division, Somerset County seeking a declaratory judgment against Scottsdale. (Ex. l, ECF
No. l.) On April 24, 2017, Scottsdale removed the matter to this Court. (Notice of Removal, ECF
No. 1.) On July 12, 2018, Scottsdale moved for summary judgment (Def.’s Mot. for Summ. J.,
ECF No. 35), and the next day JPMC moved for summary judgment (Pl.’s Mot. for Summ. J., ECF
No. 36).
ll. Legal Standard

Summary judgment is appropriate if` the record demonstrates “that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of` law.” Fed. R.
Civ. P. 56(a); see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A material fact_a
fact “that might affect the outcome of the suit under governing law," Anderson, 477 U.S. at 248_
raises a “genuine” dispute if “a reasonable jury could return a verdict for the non-moving party.“
Williams v. Borough of W. Clrester, 891 F.2d 458, 459 (3d Cir. 1989) (quoting Anderson, 477 U.S.
at 248). To determine whether a genuine dispute of material fact exists, the Court must consider
all facts and reasonable inferences in a light most favorable to the non-movant. Curle_v v. Klem,

298 F.3d 271, 276-77 (3d Cir. 2002). The Court will not “weigh the evidence and determine the

truth of the matter" but will determine whether a genuine dispute necessitates a trial. Anderson,
477 U.S. at 249.

The party moving for summary judgment has the initial burden of proving an absence of a
genuine dispute of material fact. Celotex Corp. v. Crrtrett, 477 U.S. 317, 330 (1986). Therealier,
the nonmoving party creates a “genuine [dispute] of material fact if it has provided sufficient
evidence to allow a jury to find [for him] at trial." Glecrson v. Norwest Mortg., Inc., 243 F.3d 130,
138 (3d Cir. 2001). “When ruling on cross-motions for summary judgment, the court must
consider the motions independently, and view the evidence on each motion in the light most
favorable to the party opposing the motion.” Er`m'lorrr v. Kaleck Bros., 713 F. Supp. 2d 417, 421
(D.N.J. 2010).

lII. The Parties’ Positions

Here, the parties submitted stipulated undisputed material facts. JPMC, however, also
submitted a Statement of Undisputed Material Facts stating that “Rapid asserts that it provided
Scottsdale with verbal notice of the claim [in the Underlying Action] in September 2010 proximate
to the date it was served with the Complaint.” (JPMC SUMF 1| 9.) Local Civil Rule 56.1(a) deems
“any material fact not disputed . . . undisputed for purposes of the summary judgment motion.”
Accordingly, JPMC’s SUMF is deemed undisputed t`or purposes of the instant motion.

“Failure to dispute a party’s statement of material facts, however, ‘is not alone a sufficient
basis for the entry ofa summaryjudgment.’" Easterr'r`rrg v. U.S. Dep ’t ofEduc., No. 15-1367, 2016
WL 8674610, at *4 (D.N.J. Dec. 23, 2016) (quoting Anchorage Assocs. v. Virgin I.s. Bd. of Tax
Rev., 922 F.2d 168, 175 (3d Cir. 1990)). Federal Rule of` Civil Procedure 56 requires the Court to
assess whether a party is entitled to summary judgment even where a party fails to address another
party’s statement of undisputed material facts. Fed. R. Civ. P. 56(e)(3) (providing, in part, “If` a

party fails to properly support an assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c), the court may: . . . grant summary judgment if the
motion and supporting materials_including the facts considered undisputed_show that the
movant is entitled to it . . . .”)). The Court, accordingly, addresses the merits of the parties’
arguments

A. Scottsdale’s Motion for Summary Judgment

Scottsdale asserts that it is entitled to summary judgment based on two independent
grounds. (Def.’s Moving Br. l, ECF No. 35-1.) First, Scottsdale argues that Endorsement No. ll
precludes Rapid from obtaining coverage for the Underlying Action, and as a result JPMC is
precluded from recovering the $l,600,000 in the Consent Judgment. (ld. at 9-10.) Scottsdale
insists that Endorsement No. l l is unambiguous and the phrase “arising out of,” as interpreted by
New Jersey courts, is broad enough to “exclude coverage for any claims ‘originating from[,]’
‘ growing out of[,]’ or ‘having a substantial nexus with’ Rapid.” (Id. at 9 (quoting Am. Motarr'sts
Ins. Co. v. L-C-A Sales Co., 713 A.2d 1007, 1010 (N.J. 1998).) Scottsdale avers that the phrase
“in any way involving” is even broader and is sufficient to cover Rapid’s involvement in the
Underlying Action. (Id.) Thus, per Scottsdale, the plain and unambiguous language of
Endorsement No. 1 l precludes Rapid h‘om entitlement to coverage under the Rapid Policy for the
Underlying Action and Scottsdale has no obligation to satisfy the Consent Judgment. (Id. at 9-10.)

Second, Scottsdale asserts that it is entitled to summary judgment because Rapid breached
the Notice Provision. (!d. at l 1.) Scottsdale avers that when the Insurance Clause and the Notice
Provision are read together, coverage under the Rapid Policy is triggered only when (1) the claim
is “made against Rapid during the Policy period," and (2) “the Underlying Action [is] reported, in
writing, to Scottsdale ‘as soon as practicable’ and no later than 60 days alter the expiration of the
policy period, which was March 14, 2011." (Id. at l 1-12 (emphasis in original).) Thus, Scottsdale

interprets the Notice Provision to contain two elements requiring Rapid to report the Underlying

Action (1) “in writing to Scottsdale no later than 60 days after the end of the Policy Period" and
(2) “in writing ‘as soon as practicable.”’ (Id. at 12.) Scottsdale concedes that the first element is
satisfied because Rapid notified Scottsdale regarding the Monrnouth County action on May 4,
2011_51 days after the expiration of the policy. (ld. at 15.)

Scottsdale asserts, however, that Rapid did not notify Scottsdale “as soon as practicable.”
(Id.) Scottsdale asserts that New Jersey courts strictly enforce notice provisions in claims made
policies. (Id. (citing Zuckerman v. Nat'l Um`on Fire Ins. Co., 495 A.2d 395, 406 (N.J. 1985)).)
Scottsdale argues that in Templo Frrente De Vr`da Corp. v. Natr'onal Um'on Fir'e Insurance Co.
(Templo Frren!e), 129 A.2d 1069 (N.J. 2016), the New Jersey Supreme Court held that an insurer
that issued a claims made policy does not have to demonstrate appreciable prejudice iiom the
insured’s failure to comply with the notice provision of a policy to deny coverage under the policy.
(Id. at 13-15.) Scottsdale argues that the facts and language in the Notice Provision here are similar
to those in Templo Fuem‘e, and thus the Court should find that Rapid breached the “as soon as
practicable" requirement in the Notice Provision. (Id. at 15.)

B. JPMC’s Motion for Summary Judgment

JPMC asserts that Scottsdale erred when it denied Rapid coverage and Scottsdale must now
pay the Consent Judgment. (Pl.’s Moving Br. 8-9, ECF No. 36-1.) ln support of this position,
JPMC advances several interrelated arguments focused on the grounds for denial articulated in the
Denial Letter. (Id. at 8-9.) JPMC argues that the complaints in the Underlying Action contained
claims against Rapid within the scope of the Insurance Clause and timely notice was provided to
Scottsdale, as acknowledged in the Denial Letter. (Id. at 10.) JPMC contends that in the Denial
Letter, Scottsdale did not assert that notice of the action was untimely. (Id.) JPMC argues that

Endorsement No. ll does not bar coverage for the Underlying Action because it “reflects the

insured’s desire to discontinue professional services coverage from January 21, 2011 going
forward.” (Ia’.)

JPMC cites to Zuckerman, for the proposition that “[a] ‘claims made’ policy covers claims
made during the term of the policy.” (ld. at ll.) JPMC argues that the Rapid Policy is a “hybrid
between a claims made and an occun'ence policy as it restricts coverage to wrongful acts which
occurred while it was the insurer." (Id.) JPMC insists that the “subject claim is a covered claim
either way.” (Id.)

Next, JPMC asserts that a denial of coverage based on a criminal activity exclusion is
“legally and factually unsustainable.” (Id.) JPMC argues that the criminal activity exclusion
required a final judgment and “Rapid was never indicted, charged or prosecuted[,]" and Rapid’s
“acts were negligent, not criminal or f`raudulent.” (Id.) JPMC, thus, contends that Scottsdale
breached its duty to defend Rapid by relying on this exclusion. (Id.) JPMC also argues that
Scottsdale’s reliance on the extraordinary damages provisions was a breach because that provision
only “acts to limit the exposure to the Policy amount and not to preclude coverage[,]” and when
the Denial Letter “was issued, no monetary judgment had been entered that would provide a basis
for the limitation to apply.” (Ia’. at 12.)

JPMC’s final argument is that Scottsdale breached its duty to indemnify Rapid. (Id.)
JPMC argues that an insured party may settle claims against it and relieve itself of liability when
the insured’s insurer wrongfully declines to defend the insured. (Id.) .1 PMC insists that pursuant
to Griggs v. Be:'tram, 443 A.2d 163 (N.J. 1982), the amount of the settlement is objectively

reasonable. (Id. at 12-13.)

IV. Legal Standard

lnterpreting an insurance contract is a legal question to be resolved by the Court. Rena.

Inc. v. Brien, 708 A.2d 747, 756 (N.J. Super. Ct. App. Div. 1998). “In attempting to discern the

meaning of a provision in an insurance contract, the plain language is ordinarily the most direct
route.” Chubb Custom Ins. Co. v. Prrrderrtr`al Ins. Co. ofAm., 948 A.2d 1285, 1289 (N.J. 2008).
“If the language is clear, that is the end of the inquiry.” Id. “lf the plain language of the policy is
unambiguous,“ the Court should “not engage in a strained construction to support the imposition
of liability or write a better policy for the insured than the one purchased.” Te.'nplo Fuente, 129
A.3d at 1075 (quoting Chubb Custom Ins. Co., 948 A.2d at 1289) (intemal citations omitted)).
However, “it is a well-established principle that insurance contracts will not be enforced if they
violate public policy. . . .” Spm'k.s v. St. Pcml Ins. Co., 495 A.2d 406, 411 (N.J. 1985) (citations
omitted). New Jersey precedent allows “the reasonable expectations of the insured to override the
plain meaning of a policy in exceptional eircumstances.” Colliers Larzard & Axr'lbund v. Lloyds
ofLondorr, 458 F.3d 231, 236-7 (3d Cir. 2006).

A provision in an insurance policy that “is subject to more than one reasonable
interpretation . . . is ambiguous.” Templo Fuente, 129 A.3d at 1075. The New Jersey Supreme
Court has advised “that ‘[w]here the policy language [of` an insurance policy] supports two
meanings, one favorable to the insurer and the other to the insured, the interpretation favoring
coverage should be applied.” Progressr‘ve Cas. Ins. Co. v. Hrrrley, 765 A.2d 195, 202 (N.J. 2001)
(quotingerdy v. Aema Cas. &Sm‘. Co., 458 A.2d 106, 1 1 l (N.J. 1983)). This approach, however,
is limited to instances where “the phrasing of the policy is so confusing that the average
policyholder cannot make out the boundaries of coverage." Id. (citations omitted). “When
construing an ambiguous clause in an insurance policy, courts should consider whether clearer
draftsmanship by the insurer ‘would have put the matter beyond reasonable question."’ Id.

(quoting Doto v. Russo, 659 A.2d 1371, 1377 (N.J. 1995)).

10

“Claims made" policies and “occurrence” policies are distinguished by the type of peril
they insure against. Under a “claims made” policy, “it is the making of the claim which is the
event and peril being insured and, subject to policy language, regardless of when the occurrence
took place.” Templo Fueme, 129 A.3d at 1076 (quoting Zuckerman, 496 A.2d at 398) (emphasis
in original). Under an “occurrence policy,” on the other hand, “it is the occurrence of the peril
that is insured, and so long as that peril occurred during the life of the policy, coverage attaches.”
!d. at 1075.

The reporting requirements in “claims made” and “occurrence” policies have “distinctive
roles,” which inform New Jersey courts’ interpretations of the policies. Id. at 1077. Specifically,
‘“[c]laims made’ policies commonly require that the claim be made and reported within the policy
period," and “tend to have an additional ‘notice of claim’ provision ‘phrased in terms of the insured
notifying the insurer of a claim or potential claim “promptly" or the like[.]”’ Id. (quoting 13 Couch
on Insurance 3d § 186:13 (2009)). Thus, “the event that invokes coverage under a ‘claims made’
policy is transmittal of notice of the claim to the insurance carrier.” ]d. (citing Zuckerman, 495
A.2d at 406. “[A]n extension of the notice period in a ‘claims made’ policy constitutes an
unbargained-for expansion of coverage, gratis, resulting in the insurance company’s exposure to
a risk substantially broader than that expressly insured against in the policy.” Zucker.'nan, 495
A.2d at 406. Such an expansion is “inequitable and unjustified.” Id. On the other hand, “the
requirement of notice in an occurrence policy is subsidiary to the event that invokes coverage, and

the conditions related to giving notice should be liberally and practically construed.” Id.

V. Analysis

The Rapid Policy is a “claims made” policy. The Insurance Clause obligates Scottsdale to
pay for any claim (1) first made during the policy period and (2) reported to Scottsdale pursuant

to the Notice Provision prior to the end of the Policy Period. (Rapid Policy at SCP0010.) This

11

provision is typical of a “claims made” policy as described by the New Jersey Supreme Court in
Zuckcrmmt and more recently in Templo Fucnte. JPMC argues that the Rapid Policy is a “hybrid
policy” because it “restricts coverage to wrongful acts which occurred while it was the insurer.”
(Pl.’s Moving Br. ll.) This interpretation of the Rapid Policy, however, is at odds with the
language of the Insuring Clause which obligates Scottsdale to pay for any claim made during the
Policy Period without regard to when the events resulting in the claim occurred. Moreover,
Palermo testified that Rapid was established in 2006 and JPMC asserts that the Rapid Policy “l'rad
been previously renewed annually since 2006.” (Ex L. 35:16-17, ECF No. 35-14 (“Palermo
Deposition Transcript"); JPMC SUMF 11 2.) JPMC has presented no evidence, nor even alleged,
that Rapid secured an insurance policy other than the policy issued by Scottsdale. Accordingly,
Scottsdale’s claim that the Rapid Policy limits coverage to the period of time when Scottsdale was
Rapid’s insurer is an attempt to recast the fact that Scottsdale insured Rapid since Rapid was first
created as an entity. The Court, accordingly, finds that the Rapid Policy is a “claims made” policy.

A. Rapid’s Notice to Scottsdale was Timely

Scottsdale argues that the Notice Provision requires that Rapid report the claim (1) “in
writing to Scottsdale no later than 60 days after the end of the Policy Period" and (2) “in writing
‘as soon as practicable.’" (Scottsdale’s Moving Br. 12.) Scottsdale relies on the New Jersey
Supreme Court's holding in Tcmplo Fuente to treat the phrase “as soon as practicable” in the
Notice Provision as a separate element which must be satisfied. (Id. at 13-14.) .1 PMC argues that
Scottsdale’s reliance on Templo Fuente is misplaced because of “critical differences” between the
notice provisions in Templo Fuente and the Notice Provision in this matter. (JPMC’s Opp’n Br.
1-3.) JPMC argues that the requirements of the notice provision in Templo Fuente were in the
conjunctive, required the insured to notify the insurer, “as soon as practicable and either . . . during

the Policy Period or . . . within 30 days aHer the end of the Policy Period.” (!d. at 1-2 (quoting

1')

Templo Frreute, 129 A.3d at 1072).) In JPMC’s view, the Notice Provision is disjunctive and the
use of a “but” results in the Notice Provision “defrn[ing] reasonable notice as notice within 60 days
of termination.” (Id. at 2.)

The Court finds JPMC’s argument persuasive because it follows persuasive authority
interpreting similarly structured notice provisions. ln Tempfo Fuente, the New Jersey Supreme
Court considered whether “in order to disclaim coverage, an insurance company must show it was
prejudiced by an insured’s failure to comply with the notice provision in a Directors and Officers
‘claims made’ policy.” 129 A.3d at 1071. As a condition precedent to coverage, the notice
provision required the insured party to:

give written notice to the Insurer of any Claim made against an Insured as soon as

practicable Lid either: (1) anytime during the Policy Period or during the

Discovery Period (if` applicable); or (2) within 30 days alter the end of the Policy

or the Discovery Period (if applicable), as long as such Claim is reported no later
than 30 days after the date such Claim was first made against an Insured.

Id. at 1072 (emphasis added). During oral argument before the New Jersey Supreme Court, the
Tempfo Frreme plaintiffs conceded that notice to the insurer was not given “as soon as practicable”
and that the plaintiffs had not provided the trial court with any evidence explaining the delay in
reporting Id. at 1079. The New Jersey Supreme Court held that, based on the record before it,
the insured party's “unexplained six-month delay did not satisfy the policy’s notice requirement.”
Id. The New Jersey Supreme Court, however, neither interpreted the notice provision, nor did it
determine that the “as soon as practicable requirement" was a separate element requiring
satisfaction before the notice provision was complied with. Id. Simply put, the construction of
the notice provision and whether the “as soon as practicable” requirement was a separate element
was not before the New Jersey Supreme Court in Templo Fuentc. Thus, Scottsdale’s reliance on
Templo Fuente to establish that a “as soon as practicable” requirement is a separate element in a

notice provision like the one at issue in this matter is misplaced

13

When other courts have interpreted notice provisions worded similar to the Notice
Provision here, they interpreted the clause following “as soon as practicable” as defining “as soon
as practicable,” and did not interpret “as soon as practicable” clause as an independent element of
the notice provision. For example, in Ga:is v. Milt'er, the notice provision required that “[the
insured] shall give written notice to the Company as soon as practicable but no more than 120
days after receiving notice of any event which . . . may give rise to a covered loss irrespective of
any apparent liability, when the event results in any of the following” of a number of identified
options. Ga:is v. Miller (Ga:is 1), 874 A.2d 591, 593 (N.J. Super. App. Div. 2005), ajj"’d, Ga.=.'is
v. Miiler (Ga:is Il), 892 A.2d 1277 (N.J. 2006) (emphasis added). The New Jersey Appellate
Division and the New Jersey Supreme Court both interpreted the notice provision such that the
120-day requirement defined the “as soon as practicable” requirement Ga:is I, 874 A.2d at 596
(stating that “the 120 day notice requirement must be treated in the same way as a notice
requirement that speaks in more general terms.”); Ga-:is II, 892 A.2d at 1282 (stating that the
insurer “had to have demonstrated that its 120 day notice provision was material to the coverage
purchased . . . .”).

ln Hermann Se."vices, Inc. v. Resru'gens Speciafty Underwr'iting, Inc,, the Honorable Freda
L. Wolfson, U.S.D.J., interpreted a notice provision that read as follows:

[f, during the Policy Period or Discovery Period (if applicable), any Claim is first

made, it shall be a condition precedent to the Insurer’s obligation to pay, that the

Insured give Written notice of such Claim to the Insurer . . . as soon as practicable

after such Claim is first tnade, but earlier cancellation date of this policy.

No. 08-1213, 2009 WL 2392910 at *5 n.l (D.N.J. Aug. 3, 2009) (emphasis added). Another
provision in the policy stated that “TI-IIS lS A CLAIMS MADE AND REPORTED POL[CY
THAT APPL[ES ONLY TO THOSE CLAIMS FIRST MADE AGAlNST Tl~[E INSURED

DURING THE POLICY PERIOD AND REPORTED TO THE INSURER DURING THE

14

POLICY PERIOD OR WITHIN TH[RTY (30) DAYS THEREAFTER.” ld. at *4. .1 udge Wolfson
interpreted these provisions as “unequivocally requir[ing] [the insured party] to notify [the insurer]
of any claims made during that policy period within thirty days of the policy’s expiration.” Id.

l-lere, the Notice Provision shares a similar construction as the notice provisions in Ga:is I
and Hermann Ser'vices. Inc. Specifically, the Notice Provision states that notice is to be given to
Scottsdale “as soon as practicable, but in no event later than sixty (60) days after the expiration of
the Policy Period." (Rapid Policy at SCP0013-14.) Pursuant to Ga:is il and Hermann Services,
Inc., the Notice Provision requires Rapid to provide notice within sixty days of the expiration of
the Rapid Policy. Scottsdale has not provided the Court with any precedent or facts suggesting
that the Court should deviate from this persuasive authority.

Scottsdale’s strained construction of the Notice Frovision is revealed when the Notice
Provision is compared to the notice provision in Templo Fnente. The notice provision in Tempio
Fnente included the phrase “as soon as practicable” followed by: (i) “and“ operating as a
conjunction, (ii) two enumerated options, and (iii) a final clause placing another restriction on
when notice to the insurer must be provided. l-Iere, the Notice Provision is not enumerated and
does not contain a conjunctive “and” making clear that additional requirements follow the “as soon
as practicable” requirement While the Court does not find the Notice Provision is ambiguous, the
Court notes that if Scottsdale wanted to treat the “as soon as practicable” portion of the Notice
Provision as a distinct requirement of sufficient notice, Scottsdale could have employed clearer
draftsmanship, like the insurer in Templo Fuente. Progressive Cas. ]ns. Co., 765 A.2d at 202.

The Court finds that the Notice Provision required Rapid to provide notice of the
Underlying Action within sixty days of the expiration of the Rapid Policy. The Rapid Policy was

canceled on March 14, 2011, and Rapid provided written notice of the Underlying Action on May

4, 201 1_51 days later.4 (Stip. SUMF 11 7.) Rapid’s written notice to Scottsdale on May 4, 201 1,
accordingly, satisfied the Notice Provision.

B. Endorsement No. ll Bars JPMC’s Claim

Having established that Rapid provided timely notice to Scottsdale, the Court must
determine whether that notice triggered Scottsdale’s obligation to provide Rapid coverage for the
Underlying Action pursuant to the Insurance Clause. Scottsdale argues that Endorsement No. 11
bars coverage for the Underlying Action because the broad language of the provision bars any
coverage for Claims related to Rapid. (See Scottsdale’s Moving Br. 9-11.) JPMC responds by
arguing that “it is well recognized that insurance contracts are contracts of adhesion, subject to

interpretation against the insurer in order to accord with the reasonable expectations of the insured

 

4 During her deposition, Palermo first testified that in September 2010 she called someone at
Scottsdale and verbally notified Scottsdale of the Underlying Action (Palenno Dep. Tr.
236:14-237:20.) JPMC alleges that Rapid provided “verbal notice of the claim in September 2010
proximate to the date it was served with the Complaint." (JPMC SUMF 11 9.) Verbal notice,
however, is insufficient because the Notice Provision required written notice. (See Rapid Policy
at SCP0013-14 (stating that “[t]he Insureds shall, . . . give Insurer written notice of any claim as
soon as practicable . . . .”) (emphasis added).) Palermo also testified that in September 2010 she
sent the complaint in the Underlying Action to Scottsdale. (See Palermo Dep. Tr. 237:17-239:18.)
Later in her deposition, after reviewing several documents, Palerrno testified that she believed that
she provided Scottsdale notice in May 2011. (Id. at 254:8- 18.) JPMC, significantly, does not
allege that Palermo provided written notice in September 201 1. (See JPMC SUMF.)

“One of the principal purposes of the summary judgment rule is to isolate and dispose of factually
unsupported claims or defenses . . . .” Maietta v. United Parcei Serv., Ine., 749 F. Supp. 1344,
1359 (D.N.J. 1990), afd, 932 F.2d 960 (3d Cir. 1991) (quoting Celotex Corp. v. Catrett, 477 U.S.
317,323-34 (1986)). “Once a case has been made in support of summary judgment the party
opposing the motion has the affirmative burden of coming forward with specific facts evidencing
the need for trial.” ld. (emphasis in original). JPMC has not proffered any specific facts in support
of Palermo’s testimony that she provided Scottsdale a copy of the complaint in September 2010.
Indeed, JPMC’s SUMF is carefully worded and limits the notice in September 2010 to verbal
notice. (See JPMC SUMF 11 9.) JPMC’s SUMF does not assert that Palermo provided written
notice in September 2010, nor does JPMC argue whether written notice was provided in
September 2010 is a material fact in dispute. JPMC, accordingly, has not met its burden of
establishing that there is a material fact in dispute regarding whether Palenno provided written
notice in September 2010.

16

regardless of whether an ambiguity exists.” (JPl\/IC’s Opp’n Br. 2 (citing Danek v. Honmrer, 100
A.2d 198 (1953)).) JPMC argues that Rapid’s and Palermo’s expectations were “inapposite”
because Palerrno expected that Coverage would be available to Rapid under the Rapid Policy
despite Palerrno requesting cancellation of the Rapid Policy as to Rapid. (Id.) JPMC insists that
“Endorsement No. 1 1 came into being after the [Rapid Policy] was in effect for several months
and after Rapid had provided verbal notice of the claim against it[,]" and “the only reasonable
application of Endorsement No. 11” is for it to “exclude claims made after January 21, 201 1, not
prior claims made during Scottsdale’s policy term.” (Ia'. at 3.)

JPMC’s arguments are unpersuasive and counter to current New Jersey precedent
“Exclusions in an insurance policy should be narrowly construed[,]” and “[t]he insurer has the
burden of bringing the claim within the exclusion.” Coiliers Lanard & Axilbrtnd, 458 F.3d at 236.
“Nonetheless, ‘exclusions are presumptively valid and will be given effect if ‘specific, plain, clear,
prominent, and not contrary to public policy.”’ ld. (quoting Princeton Ins. Co. v. Clnmmrrang, 698
A.2d 9, 17 (N.J. 1997). “[I]t is a well-established principle that insurance contracts will not be
enforced if they violate public policy . . . .” Sparks, 495 A.2d at 411 (citations omitted). New
Jersey precedent allows “the reasonable expectations of the insured to ovenide the plain meaning
of a policy in exceptional circumstances.” Coliiers Lanard & Axilbund, 458 F.3d at 236-37.
According to the Third Circuit’s interpretation of this precedent, “the ‘exceptional circumstances’
that might allow a court to construe a clear and unambiguous policy exclusion in accordance with
the objectively reasonable expectations of the insured, . . . arise only when a literal application of
the exclusion would also violate public policy." Id. at 237.

The plain language of Endorsement No. 1 1 unequivocally excludes coverage for Rapid for

the Underlying Action. This language is presumptively valid and should be given effect There

17

is no reasonable argument that the language is not “specific, plain, clear, or prominent.” Thus, the
question is whether the application of Endorsement No. l 1 Would violate public policy. The New
Jersey Supreme Court’s guidance in Templo Ftrente assists in resolving this inquiry.

The Templo Ftrente court stated that “‘cour'ts have taken special consideration of the fact
that the policy holders [of occurrence policies] were consumers unlikely to be conversant with all
the fine print of their policies’ and ‘found that strict adherence to the terms of the notice provisions
would result too harshly against [such insureds.]”’ 129 A.3d at 1080 (quotations omitted).
However, “[t]hose equitable concerns based on the nature of the parties do not control in [the]
analysis of“ a provision in a “claims made" policy “where the policyholders ‘are particularly
knowledgeable insureds, purchasing their insurance requirements through sophisticated
brokers[.]”’ Id. at 1080-81 (quoting Sol Kroll, The Professional Liability Policy “Ciaims Made ",
13 Forum 842, 843 (1978)). Thus, the Tempio Fnente court “decline[d] plaintiffs’ invitation to
read the insurance policy at issue as a contract of adhesion, or ‘engage in a strained construction
to support the imposition of liability’ or write a better policy for the insured than the one
purchased.” Id. (quoting Chnbb Custorn Ins. Co., 948 A.2d at 1289).

Here, Palemio and Rapid were not unsophisticated consumers unaware of the requirements
of the Rapid Policy. lnstead, the record reflects that Palermo and Rapid were sophisticated parties
utilizing a third party to secure insurance coverage, For example, Palenno worked with two other
title insurance companies prior to forming Rapid, and she secured an insurance producer’s license
in order to conduct Rapid's business.5 (See Palermo Dep. Tr. 43:1-48:10.) Additionally, Palerrno

and Rapid used IPA Risk Management as their insurance broker to secure the Rapid Policy and to

 

5 The Court, Of course, recognizes the difference between title insurance in the mortgage industry
and professional liability insurance, like the Rapid Policy.

18

cancel it. (Id. at 221:15-227:7; 255:7-256:11.) Like the Tempfo Ftrente court, the Court declines
to read the Rapid Policy as a contract of adhesion or engage in a strained reading of Endorsement
No. 1 1. Doing otherwise would result in the Court writing a better policy for Rapid than the one
Rapid purchased. Simply put, Palermo requested a cancellation of coverage for Rapid as of a
certain date and Palerrno received exactly what she asked for, and it was embodied in Endorsement
No. 1 1. New Jersey’s “j urisprudence has never afforded a sophisticated insured the right to deviate
li‘om the clear terms of a ‘claims made’ policy." Tempio Fnente, 129 A.3d at 1081. The Court,
accordingly, finds that Endorsement No. 1 1 bars coverage for the Underlying Action. Scottsdale,
therefore, had no duty to defend or provide coverage for Rapid in the Underlying Action. Thus,
the Court also finds that JPMC’s arguments in support of its motion for summary judgment that
‘ Scottsdale breached the Rapid Policy by wrongfully denying coverage for the Underlying Action,
are without merit

VI. Conclusion

For the reasons set forth above, the Court grants Scottsdale’s Motion for Summary
Judgment and denies JPMC's Motion for Summary Judgment The Court will enter an order

consistent with this Memorandum Opinion.

s.-"Michael A. Shipp
MrCHAEL A. SHIPP
UNITED STATES DlSTRlCT JUDGE

Dated: Februaryl, 2019

19

